Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 16/595,621 with a filing date 10/08/2019, now is US 10894008, which claims benefit of 62/622,375 with a filing date 01/26/2018. 
2.	Claims 26-48 are pending in the application.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 26-48 are rejected under the judicially created doctrine of obviousness- type double patenting as being unpatentable independently over claims 1-25 of Anderson’s US 10,894,008.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a method of treating a subject suffering from psoriasis or atopic dermatitis in a subject, wherein said method comprises topically administering a composition comprising a low dose formulation of ambroxol, wherein said low dose formulation comprises less than 0.1% (w/w) of ambroxol, see claim 26.  Dependent claims 27-48 further limit the scope of methods of use, i.e., specific patient’s conditions, further comprises a ceramide, specific concentration of ambroxol, specific ceramide and further comprises essential fatty acid in claims 27-48.
Anderson’s ‘008 claims a method for improving skin barrier function (i.e., treating psoriasis or atopic dermatitis) in a subject, wherein said method comprises topically administering a composition comprising a low dose formulation of ambroxol to improve skin barrier function, wherein said low dose formulation comprises less than 0.1% (w/w) of ambroxol and wherein said skin barrier function is measured by: 1) a reduction in the signs of aging (or premature aging), 2) a decrease in the aging process of the skin, 3) a reduction in the appearance of lines and/or wrinkles, 4) a decrease in skin sagging, 5) an improvement and/or promotion in skin elasticity or suppleness, 6) a reduction in sun damage, 7) a reduction in stretch marks, 8) a reduction in the appearance of scars, 9) a reduction in the appearance of burns, 10) a reduction in the appearance of blemishes (e.g. acne), 11) a reduction in the appearance of dark circles, 12) a reduction in the appearance of age spots, 13) a reduction in the appearance of puffiness, 14) a prevention in water loss of the skin, and/or 15) an increase in moisturization, see columns 3 and 16-19.
The difference between instant claims and Anderson’s ‘008 is that the instant claims are embraced within the scope of Anderson’s ‘008.
One having ordinary skill in the art would find the claims 26-48 prima facie obvious because one would be motivated to employ the methods of use of Anderson’s ‘008 to obtain instant invention. 
The motivation to make the claimed methods of use derived from the known methods of use of Anderson’s ‘008 would possess similar activity to that which is claimed in the reference.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


October 24, 2020